Title: Extract from Franklin’s Journal, 13 December 1778
From: Franklin, Benjamin
To: 


Passy Sunday Decr. 13th 1778. A.M.—
“A Man came to tell me he has invented a Machine, which would go of itself, without the help of a Spring, Weight, Air, Water, or any of the Elements, or the Labour of Man or Beast; and with force sufficient to work four Machines for cutting Tobacco; that he had experience’d it, would shew it me if I would come to his House, and would sell the Secret of it for Two hundred Louis.— I doubted it, but promis’d to go to him in order to see it.”
“A Monsr: Coder came with a Proposition in Writing, to levy 600 Men, to be employ’d in landing on the Coast of England & Scotland, to burn & ransom Towns and Villages, in order to put a stop to the English Proceeding in that Way in America—. I thanked him, and told him I could not approve it, nor had I any Money at Command for such Purposes.—Moreover that it would not be permitted by the Government here.”
“A Man came with a Request that I would patronize & recommend to Government, an Invention he had, whereby a Hussar might so conceal his arms and Habiliments, with Provision for 24 Hours, as to appear a common Traveller, by which Means a considerable Body might be admitted into a Town, one at a time unsuspected, and afterwards assembling, surprize it.— I told him I was not a Military Man, of course no Judge of such Matters, and advis’d him to apply to the Bureau de la Guerre. He said he had no Friends, and so could procure no Attention.— The number of wild Schemes propos’d to me is so great, and they have heretofore taken so much of my time, that I begin to reject all, tho’ possibly some of them may be worth Notice.”

“Received a Parcel from an unknown Philosopher* who submits to my Consideration a Memoir on the Subject of Elementary fire, containing Experiments in a dark Chamber.— It seems to be well written, and is in English, with a little Tincture of French Idiom. I wish to see the Experiments, without which I cannot well judge of it.”
